Citation Nr: 0328852	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-23 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, to include the right shoulder, heels, and hands.

2.  Entitlement to an initial evaluation for service-
connected degenerative changes, lumbosacral spine, in excess 
of 40 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected right knee patellofemoral syndrome, evaluated as 30 
percent disabling prior to July 1, 2003, and evaluated as 10 
percent disabling from July 1, 2003.

4.  Entitlement to an increased evaluation for service-
connected left knee patellofemoral syndrome, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
service-connected hypertension. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1991 to July 1994.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision, 
which was issued to the veteran in October 1998, denied a 
claim for service connection for multiple joint pain, granted 
service connection for hypertension and assigned a 
noncompensable initial evaluation for that disability, 
granted an increased (compensable) 10 percent evaluation for 
a left knee disability, granted service connection for 
degenerative changes of the lumbosacral spine and assigned a 
40 percent initial evaluation, and denied an evaluation in 
excess of 30 percent for a right knee disability.  The 
veteran timely disagreed with those determinations, and in 
December 1999, the RO issued a statement of the case (SOC).  
The veteran submitted a timely substantive appeal in December 
1999.

In January 2003, the RO proposed to reduce the evaluation 
assigned for right knee disability from 30 percent to 10 
percent, and that proposal was implemented by a rating 
decision prepared in April 2003, effective July 1, 2003.  The 
record before the Board does not reflect that the veteran has 
disagreed with this rating reduction, although the time 
allowed for timely disagreement has not yet expired.  

During the pendency of these appeals, the RO denied claims of 
entitlement to service connection for tinea cruris, 
dermatitis of the right thigh, stomach problems, a scar, left 
upper arm, and residuals of mole removal of the left side of 
the neck.  The veteran has not disagreed with the denials of 
these claims, and those issues are not before the Board at 
this time.  


REMAND

In the present case, the Board finds that all records 
necessary to decide the issues on appeal have not been 
obtained.  Specifically, all pertinent records from Dr. 
Proffitt, Arthritis Associates, and Chattanooga Internal 
Medicine Group should be obtained, as well as any additional 
outstanding VA or private treatment records.

Subsequent to the RO's decisions in this case, the United 
States Court of Appeals for Veterans Claims and the United 
States Court of Appeals for the Federal Circuit have 
determined that a claimant must be provided with explicit 
notice of enactment of the VCAA and all provisions of that 
Act, and of the veteran's rights and responsibilities, and 
that explicit notice as to the time allowed for submission of 
evidence must be provided to the claimant.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  See also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  Review of the record 
reveals that such notification was provided in July 2003, 
less than one year ago.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely 


denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board also notes that, during the pendency of the 
veteran's appeal, the criteria used to evaluate degenerative 
disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
regulation governing evaluation of disc disease, were 
revised, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The criteria governing 
evaluation of the spine were revised, effective September 26, 
2003, with Diagnostic Code 5293 renumbered and revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454-51,456 (August 27, 2003).  Although the veteran's 
lumbosacral spine disability is currently evaluated based on 
limitation of motion, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (formerly, Diagnostic Code 5292), the veteran is 
seeking an evaluation in excess of 40 percent, and if the RO 
concludes that consideration of a rating under Diagnostic 
Code 5293 is appropriate, the veteran should be notified of 
the applicable criteria, including as revised.  In any event, 
the recent changes to the criteria for rating the spine must 
be provided to the veteran.

Accordingly, the case is remanded for the following action:

1.  The veteran should be specifically 
advised of the enactment of the VCAA, of 
the evidence required to substantiate his 
claims for service connection and for 
increased evaluations, including 
notification as to the diagnostic codes 
applicable to the claims for increased 
evaluations, and the criteria for higher 
evaluations under each applicable 
Diagnostic Code.  The veteran should 
again be advised of his responsibilities 
under the Act, and of VA's duties and 
responsibilities.  

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims. 

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the disabilities at 
issue, and advise the veteran of the 
types of alternative evidence which might 
assist in substantiating the claims.  

3.  The veteran should be asked if he has 
been treated at any VA Medical Center 
(VAMC) other than the Chattanooga, 
Tennessee, VA outpatient clinic for his 
service-connected disabilities or for 
multiple joint pain.  The veteran's 
treatment records from the Chattanooga VA 
outpatient clinic from February 2002, and 
any VA examination reports subsequent to 
May 2003, should be obtained.  Clinical 
records should be obtained from any 
identified VAMC other than Chattanooga.  

4.  The veteran should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from 
whom or at which he has been treated for 
multiple joint pain or for the service-
connected disabilities at issue 
(lumbosacral spine, right and left knee 
disability, and hypertension) other than 
the records already associated with the 
claims file, which include the 1995 
treatment records of Dr. Proffitt, 
Arthritis Associates records dated from 
May 1997 to April 1998, and of 
Chattanooga Internal Medicine Group from 
October 1998 to February 2000.  An 
attempt should be made to obtain any 
identified records.  

5.  If the veteran contends that any 
service-connected disability has 
increased in severity since the last 
examination of record, appropriate 
examination should be afforded.

6.  The veteran should be afforded VA 
examination of the right shoulder, heels, 
and hands, and of any joint which the 
veteran contends is painful (with the 
exception of joints as to which service 
connection has been granted for each 
disorder present).  The claims folder 
should be sent to the examiner for 
review.  The examiner should review 
pertinent service medical records and 
clinical records.  
The examiner should determine the 
diagnosis applicable to each joint and 
whether there is multiple joint pain of 
the claimed joints.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that the 
veteran has multiple joint pain as the 
result of his active military service or 
any incident therein, and, if the veteran 
does have multiple joint pain, the 
examiner should specify what joints are 
affected.  The examiner should state the 
basis (rationale) for the conclusions 
reached.  
7.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the RO should readjudicate the 
issues on appeal.  If the decision 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  After the appropriate 
period of time for response, the case 
should be returned to the Board for final 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


